Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 3, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Röhm GMBH “Lathe Chucks Independent Chucks” – Product Catalogue 2015/2016 (hereinafter “Röhm”) in view of Sekiya (US 2019/0061093).
Regarding claim 1, Röhm discloses a chuck mechanism (the DURO-T250 chuck on page 8 of the catalog submitted with the IDS) comprising: a chuck body (body for the chuck jaws) including an installation surface (visible flat surface) and a side surface (cylindrical side surface); and a master jaw (Base jaw GB seen on page 10 of the submitted catalog) provided on the installation surface of the chuck body and configured to move in a radial direction of the chuck body, wherein a first marking (the model number of the chuck “DURO-T250”, for example) is provided on the installation surface of the chuck body, the first marking is product information of the chuck mechanism (the model number of the chuck), the product information of the first marking includes at least one of information representing a model number of the chuck mechanism and information representing a serial number of the chuck mechanism (model number), the information representing the model number and the information representing the serial number are represented by at least one of letters, numbers, and symbols (letters and numbers), the product information has a readable form by sight, and at least one second marking (the product number on the bottom right, for example) is provided on a peripheral side of the installation surface or the side surface of the chuck body (as seen in the picture on page 8 of the catalog), the at least one second marking is a two-dimensional code (the second marking has a length and width, meaning it is formed in 
Röhm does not disclose that the second marking includes the same information as the product information of the first marking.  Sekiya teaches the use of a manufacturing system that comprises a tool 1 (dressing board) that comprises a first marking 5 made up of a two-dimensional code that includes information such as a manufacturing number that is product information of the tool, and a second marking 3 that is in the form of a barcode and which includes the same manufacturing number as that provided in the first marking for the purpose of being able to identify the tool if the first marking is damaged and becomes unreadable.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the markings on the chuck mechanism of Röhm to contain duplicate product information as taught by Sekiya in order to be able to identify the chuck if the first marking is unreadable.
Regarding claim 3, the modified invention of Röhm discloses further comprising: a top jaw (Reversible top jaw UB on page 9 of the submitted catalog) provided removably with the master jaw, wherein in a state that the top jaw is provided with the master jaw (as seen in the figure of the DURO-T250), an area, of the installation surface of the chuck body, facing the top jaw is defined as an opposing area (the area inside the two inner circles seen on the chuck body installation surface), and an area, of the installation surface of the chuck body, excluding the opposing area is defined as the 
Regarding claim 7, the modified invention of Röhm discloses the invention substantially as claimed, except Röhm does not disclose wherein the information of the at least one second marking includes URL information that can access a web site showing the information of the second marking.  Therefore, Röhm discloses the claimed invention except for the specific arrangement and/or content of indicia (printed matter) set forth in the claim(s). It has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability. In re Gulack, 217 USPQ 401, (CAFC 1983). The fact that the content of the printed matter placed on the substrate may render the device more convenient by providing an individual with a specific type of information does not alter the functional relationship. Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability. 
The examiner asserts that the indicia on the chuck mechanism comprising the product information is the same structure claimed by applicant and the sole difference is in the content of the printed material. Thus, there is no novel and unobvious functional relationship between the printed matter (e.g. the product information) and the substrate (e.g. the chuck mechanism) which is required for patentability.  Accordingly, there being no functional relationship of the printed material to the substrate, as noted above, there is no reason to give patentable weight to the content of the printed matter which, by itself, is non-statutory subject matter.
Regarding claim 8, the modified invention of Röhm discloses further comprising: a top jaw (Reversible top jaw UB on page 9 of the submitted catalog) provided removably with the master jaw, wherein the at least one second marking includes a plurality of the second markings, and the second markings are provided on a side surface of the top jaw (markings are provided on the side of the top jaw as seen in the picture of the jaw on page 9) in addition to the installation surface or the side surface of the chuck body.
Regarding claim 9, Röhm discloses a top jaw (Reversible top jaw UB on page 9 of the submitted catalog) provided removably with a master jaw (Base jaw GB seen on page 10 of the submitted catalog) provided on an installation surface (visible flat surface) of a chuck body (body for the chuck jaws) of a chuck mechanism (the DURO-T250 chuck on page 8 of the submitted catalog), the top jaw comprising: first (the name “RÖHM”) and second markings (the product number) provided on a side surface of the top jaw, wherein the first marking is product information (the name of the company that manufactures the chuck), the information is represented by at least one of letters, numbers, and symbols, the product information of the first marking has a form that can be read by sight, the at least one second marking is a two-dimensional code (the second marking has a length and width, meaning it is formed in two dimensions, and the information provided in the product number is a code that tells more information about the product, such as the type of jaws used with this model of chuck).
Röhm does not disclose that the first marking includes product information representing a model number of the chuck mechanism or product information representing a model number of the top jaw, or the second marking includes the same 
Regarding claim 10, the modified invention of Röhm discloses a through-hole (through-hole on the right in the picture on page 9 of the catalog) for receiving a fixed member for attaching the top jaw to the master jaw; a processed area (the area to the far right in the picture that abuts a workpiece) processed according to a shape of a workpiece grasped by the top jaw, the processed area provided at a height position that is equal to the height of the top jaw at the position of the through-hole (as seen in the picture); and a non-processed area (the intermediate height area in the picture that includes a second through-hole) that is an area excluding the processed area, the non-processed area having the second marking provided thereon (at least a portion of the second marking is provided in the defined non-processed area).


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Röhm in view of Sekiya and further in view of Hallett (US Patent 6,199,462).
Regarding claim 4, the modified invention of Röhm discloses the invention substantially as claimed, except Röhm does not disclose wherein a jig for workpiece machining is provided with the installation surface of the chuck body, the jig for workpiece machining has a hole, a fixed member provided on the installation surface of the chuck body is inserted into the hole, an area, of the installation surface of the chuck body, having the hole arranged therein is defined as a processed area, and an area, of the installation surface of the chuck body, excluding the processed area is defined as a non-processed area, and the at least one second marking is provided on the non-processed area.
Hallett teaches the use of a chuck mechanism 12 comprising jaws 40/42 on an installation surface a chuck body (see figure 8), further comprising a jig 69/71 that is attached to the installation surface of the chuck body for the purpose of allowing the chuck to be used with a different type of workpiece, wherein the jig comprises fixed members 64 that are used for the purpose of attaching the jig to holes in a processed area of the installation surface such that a non-processed area of the installation surface is not covered by the jig.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the chuck mechanism of Röhm with the jig as taught by Hallett in order to be able to use the chuck to hold additional types of workpieces without interfering with the first and second markings on the non-processed area of the installation surface.
Regarding claim 5, the modified invention of Röhm discloses wherein the jig for workpiece machining is a locator for workpiece positioning (as modified by Hallet).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection applied to the claims.
For the reasons set forth above, the rejections are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10 November 2021